UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6255



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE CLARK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-91-310-JFM)


Submitted:   May 17, 2001                     Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Clark appeals from the district court’s order denying

his motion for reduction of his sentence under 18 U.S.C.A. §

3582(c) (West 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.     United States v.

Clark, No. CR-91-310-JFM (D. Md. Jan. 17, 2001).      To the extent

that Clark presents new issues on appeal, we note that such claims

are not properly presented in a motion for reduction of sentence

under § 3582 and are not properly raised for the first time on

appeal.   See 18 U.S.C.A. § 3582(c); United States v. Maxton, 940

F.2d 103, 105 (4th Cir. 1991).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2